de GRAFFENRIED, J.
The defendant was indicted for grand larceny, was tided by a jury, was convicted of the offense, and was sentenced to the penitentiary. From the judgment of conviction, he appeals.
During the progress of the trial a witness was permitted to testify that ‘‘Sam Davis said that Hicks Davis (defendant) went toward the fair ground, and that he would go with the witness and kelp find him.” The record does not show that the defendant objected to the question which called for 'this evidence; but it does show that the defendant after the evidence had gone to the jury, objected to it, and moved to exclude it, upon several grounds.
As the defendant failed to object to the question which called for this evidence, but waited until the witness had answered the question before making his objection, the trial court will not be put in error for its failure to exclude the testimony.—Dowling v. State, 151 Ala. 131, 44 South. 403; L. & N. R. Co. v. Butler, 1 Ala. App. 279, 55 South. 262.
There were some other objections to the admission by the trial court of certain evidence, but the objections were patently without merit, and we will not discuss them.
There was no error in the record, and the judgment of the court below is affirmed.
Affirmed.